Title: To Thomas Jefferson from James Maxwell, 17 February 1781
From: Maxwell, James
To: Jefferson, Thomas



Sir
State Yard Feby: 17th: 1781

In answer to Yours of Yesterdays date I am to inform your Excellency that General Nelson haveing sent me word of the Arival of A French Fleet the Jefferson and Tempest are immediately geting ready under the Command of Captains Markham and Travers and are now endeavouring to get Voluntairs at Williamsburg for this service. I have also ofered Mr. Joel the command of the Louis Gally (for the present) provided he can get 20 Men and Your Excellency Aproves of it and [wo]uld also Add the Tarter and Safe Guard to the Above if A [proba]bilaty of geting Men. I hope to be  able to have matters [in] such A Situation as to leave this in the Morning, and proceed up James River in search of such Vessels as You have described when shall immediately wait on You, haveing some Millitary Articles to dispatch down to our Navy.
I am with great Respect Your Excellencys Most Obedt. and most humble Servt:,

Jas: Maxwell

